[Cite as State v. Renode, 2020-Ohio-5430.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellee,               :
                                                            No. 109171
                 v.                                :

JACQUE RENODE,                                    :

                 Defendant-Appellant.              :



                               JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: November 25, 2020


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-17-617731-A


                                             Appearances:

                 Michael C. O’Malley Cuyahoga County Prosecuting
                 Attorney, Maxwell Martin and Kevin Bringman, Assistant
                 Prosecuting Attorneys, for appellee.

                 John F. Corrigan, for appellant.


PATRICIA ANN BLACKMON, P.J.:

                   Defendant-appellant, Jacque Renode, appeals from his convictions

for murder, felonious assault, aggravated menacing, and intimidation of a witness.

He assigns the following errors for our review:
      I.     The trial court erred in denying [Renode] the right of
             confrontation.

      II.    The trial court erred in overruling [Renode’s] motion for a
             mistrial.

      III.   [Renode’s] convictions were not supported by legally sufficient
             evidence as required by state and federal due process.

      IV.    [Renode’s] convictions were against the manifest weight of the
             evidence.

               Having reviewed the record and the pertinent law, we affirm.

               Renode was indicted for aggravated murder, murder, felonious

assault, and aggravated menacing in connection with the death of 14-year-old J.D.

Together with his girlfriend, Navi Sanders (“Sanders”), Renode was also indicted for

attempted murder, felonious assault, discharge of a weapon near prohibited

premises, improperly handling a firearm in a motor vehicle, and intimidation of

crime witness A.B. in connection with a drive-by shooting that occurred four days

after J.D.’s death.1 The cases against Renode were consolidated and proceeded to a

jury trial in September 2019.

               Jenna Davis (“Davis”), mother of J.D., testified that she met Sanders

in about 2014. Over the course of their friendship, Sanders periodically stayed with

Davis when Sanders did not have housing. By 2016, Davis, J.D., and Davis’s younger

son were living in a single family home on West 105th Street in Cleveland. Later




      1A.B. testified during Sanders’s trial. See State v. Sanders, 8th Dist. Cuyahoga No.
106744, 2018-Ohio-4603. However, prior to Renode’s trial, A.B. was shot and killed in
an unrelated incident.
that year, Davis’s boyfriend of eight years, Damien Sellers (“Sellers”) also moved into

the home.

               Davis established that in November 2016, she learned that Sanders

and Renode needed a place to stay after a fire in their apartment. Davis agreed to

let them stay with her and they moved in a short time later. However, friction

quickly developed between Sanders and J.D. after they argued over Davis’s cell

phone. Renode also fought with J.D. and accused him of looking at Sanders

“inappropriately.” Due to their ongoing issues with J.D., Davis told Sanders and

Renode that they had to move out. At that point, Sanders and Davis had a physical

altercation. Davis subsequently packed their belongings and left them on the porch

where Renode’s mother picked them up.

               On November 27, 2016, Renode and Sanders returned to Davis’s

home. According to Davis, they were beating on the door, pounding on windows,

and Renode threatened that if Davis did not let him in, he would “com[e] back [to]

kill all you guys.” Davis’s neighbor, Dena Simones (“Simones”), called the police,

but Renode and Sanders fled before police arrived. Several days later, however, they

returned. Sanders told Davis that they had secured housing, but it would not be

available until Monday, December 5, 2016. Davis testified that her younger son

persuaded her to let them in, and she agreed because it was for a short duration.

Several days later, Simones’s electricity was disconnected, and Davis invited her and

her three boys to also stay at the West 105th Street house.
               On the afternoon of December 3, 2016, Davis, Sellers, and Simones

left for several hours to buy groceries. During this time, Sanders and Renode were

home with J.D., Davis’s younger son, Simones’s 14-year-old son A.B. A.B.’s

girlfriend A.F., and Simones’s two younger children. According to A.F., as the group

sat together, Renode improvised a song, singing that he was “going to body

this n----.”

               By the time that Davis, Simones, and Sellers returned from shopping,

J.D. was intoxicated. Davis stated that she was upset with Renode, and Sanders,

and she sent J.D. to his room. J.D. remained in his room for the remainder of the

night, and was lying on the floor of his room, watching television.

               The group remained in the house that evening. J.D. remained in his

room on the floor, with Davis checking on him periodically and bringing him food.

Simones’s children were in another bedroom. The third bedroom was unoccupied

and contained only dirty clothes and an uninflated air mattress. Simones and

Davis’s younger son were in the dining room, watching a movie. Davis and Sellers

were sleeping on a sectional sofa, in the living room. Renode and Sanders were also

in the living room, sharing a chair. Davis thought that Renode and Sanders would

be more comfortable in a bed, so she told them that they could sleep on the bed in

J.D.’s room.

               Davis testified that in the middle of the night, Sellers left to buy

cigarettes at a nearby store. After that, she went upstairs to check on the children.

Davis immediately observed that the door to J.D.’s room, which had been off of its
hinges was now placed in the doorway of J.D.’s room. Davis went inside and saw

J.D. wrapped in a blanket and blood everywhere. Davis yelled for Simones to call

the police then sent A.B. to the store to get Sellers. According to Davis, Renode

subsequently ran into the house, up the steps, then ran from the scene. Sellers

arrived a few minutes later and was still wearing the same white hooded sweatshirt

that he was wearing earlier that night. Sellers was crying, distraught, and upset

when he learned that J.D. was hurt, and he spoke with police on the scene and

afterward.

                  Sellers testified that he thought of J.D. as a son and denied all

involvement in the murder. He testified that he could not sleep so he decided to

walk to a nearby store for cigarettes. As he went upstairs to get his shoes, he saw

Renode coming downstairs, and Renode said that he would join him. When they

arrived at the store, Renode asked Sellers to get lighter fluid. The clerk passed the

lighter fluid to them, and Renode put it in his pocket and passed Sellers a debit card.

When the card was declined, Renode ran out of the store with the lighter fluid.

Sellers chased after Renode and brought the lighter fluid back to the store.

                  According to Simones, Renode was wearing basketball shorts when

he returned from the store. He sat on the steps of the house, then abruptly said, “I

gotta get the f--- outta here,” and ran from the scene. Sanders also left before the

police arrived.
               Paramedics determined that J.D. was dead at the scene. The police

recovered a bloody knife from J.D.’s room along with clothing and other pieces of

evidence during their initial investigation of the home.

               Deputy Medical Examiner Todd Barr, M.D. (“Dr. Barr”) testified that

J.D.’s death was a homicide that was the result of two separate events: compression

asphyxiation that caused bleeding in his brain; and a deep stab wound to his neck.

               Following J.D.’s death, Davis, Sellers, and Davis’s younger child

stayed with Simones. A day or two later, Sellers, together with A.B. and A.F., went

into Davis’s house to get clothing and food. Sellers testified that he noticed a pair of

blood-stained tan pants in a pile of dirty clothing in the unused bedroom. He asked

A.B. for a stick or pencil to handle the pants and called the police to return to the

home. The police retrieved the pants and also removed a pair of stained blue jeans

that were located in the living room. According to Cleveland Police Detective Mark

Peoples (“Det. Peoples”), when the police were on the scene immediately after the

homicide, clothing was “all over the floor” of this bedroom and they took only a

“cursory glance” at it.

                Curtiss Jones (“Jones”), Cuyahoga County Medical Examiner’s Office

trace evidence supervisor, testified that the blue jeans recovered from the house had

staining that was negative for blood. The tan pants recovered from the house had

multiple blood stains, including spatter stains, drip stains, saturation stains, and

blood transfer stains. According to Jones, a spatter stain is created from the impact

of force into liquid blood, where the impact causes a sort of splash of blood droplets
through the air that are projected into the general area of impact. A saturation stain

occurs when blood accumulates and soaks into an item. A transfer stain occurs

when a bloody object comes into contact with another object and deposits an imprint

stain. A drip stain is a stain pattern, caused either from the injury or a bloody object

that leaves a series of drops.

               According to DNA analyst Lisa Moore (“Moore”) of the Cuyahoga

County Regional Forensic Science Laboratory, DNA evidence of the knife recovered

from the scene contained J.D.’s blood. The blade and handle contained such a

tremendous amount of blood that J.D.’s DNA would have masked any other DNA

contributor to this item of evidence. The blood on the tan pants located by Sellers

in the unoccupied bedroom also contained J.D.’s blood. However, DNA recovered

from the inner waistband had a mixture of DNA. Renode was determined to be the

major contributor by a likelihood of one in 109 quintillion unrelated African-

American individuals. Sanders was the minor contributor by a likelihood of one in

206 trillion unrelated African-American individuals. No evidence linked Sellers or

A.B. to the tan pants.

               Approximately four days after J.D.’s death, while Davis, Sellers, and

Davis’s other child were still staying with Simones, and A.F. was visiting, Simones

noticed a car stopped in front of her house. The car backed up then pulled forward.

A.B. and A.F. headed outside, and Simones turned her attention inside the house. A

few moments later, Simones heard multiple gunshots. A car parked in her driveway

was struck by a bullet. According to Simones, as she looked back outside, she got a
“glimpse” of Renode and heard Sanders shout, “Go, go!” Simones immediately

called the police. Simones admitted that during the initial portion of the 911 call she

stated that she did not know who the assailant was, but three minutes into the call

she told the dispatcher that the shooting was committed by the same individuals

connected to J.D.’s murder.

               Over strenuous defense objection, Simones also testified to the

statements and mental state of A.B. who died prior to trial. According to this

testimony, A.B. was shaking and could hardly breathe, and stated that he observed

Renode produce a gun from the back window and start shooting.

               A.F. testified that she was outside with A.B. when the shots were fired.

She observed three people in the car and saw a silver gun. According to A.F., after

the shots were fired, A.B. was scared and under an “adrenalin rush.”

               Officer Justin Lawrence (“Officer Lawrence”) of the Indianapolis

Police Department testified that on May 23, 2017, he responded to a call regarding

an argument between Renode and Sanders near a McDonald’s in Indianapolis.

Officer Lawrence spoke with them and determined their identities. As he learned

that there was a warrant for Renode, Renode fled the scene. He was eventually

captured by SWAT officers on a nearby rooftop, then extradited to Ohio.
               Renode was convicted of murder, felonious assault, aggravated

menacing, and intimidation of a crime witness.2 The trial court sentenced him to

life imprisonment with parole eligibility after 21 years.

                                    Confrontation

               In the first assigned error, Renode argues that the trial court deprived

him of his constitutional right of confrontation when it permitted Simones to testify

regarding a declaration from A.B. that Renode was the shooter in the December 8,

2016 drive-by shooting. Renode argues that A.B.’s statement does not constitute an

admissible excited utterance because it was not contemporaneous, was not made

under nervous excitement, and A.B. himself did “not have the opportunity to

observe personally the matters [he] asserted[.]” Renode also notes that during

Sanders’s trial (and prior to A.B.’s death), the court determined that some of

Simones’s testimony regarding A.B.’s declarations were inadmissible hearsay.

               In Crawford v. Washington, 541 U.S. 36, 59, 124 S.Ct. 1354, 158

L.Ed.2d 177 (2004), the United States Supreme Court held that the Confrontation

Clause of the Sixth Amendment to the United States Constitution permits

testimonial statements of witnesses absent from trial where the declarant is

unavailable, only where the defendant has had a prior opportunity to cross-examine.



      2  On September 14, 2017, Sanders was convicted of felonious assault, discharging
a firearm near a prohibited premises, improper handling of a firearm in a motor vehicle,
and intimidation of a crime witness. This court affirmed. Sanders, 2018-Ohio-4603. An
en banc panel also affirmed, concluding that an underlying criminal or delinquent act is
not an essential element of intimidation of a witness. See State v. Sanders, 8th Dist.
Cuyahoga No. 106744, 2019-Ohio-2566 (en banc).
Testimonial statements include statements “that were made under circumstances

which would lead an objective witness reasonably to believe that the statement

would be available for use at a later trial.” Id. at 52. See also Davis v. Washington,

547 U.S. 813, 822, 126 S.Ct. 2266, 165 L.Ed.2d 224 (2006). “Statements are

nontestimonial when made in the course of police interrogation under

circumstances objectively indicating that the primary purpose of interrogation is to

enable police assistance to meet an ongoing emergency.” Davis at 823. See also

State v. Eicholtz, 2d Dist. Clark No. 2012-CA-7, 2013-Ohio-302, ¶ 26.

              “Typically, 911 calls made to report an ongoing emergency that

requires police assistance to resolve that emergency are not ‘testimonial’ in nature

and therefore the Confrontation Clause does not apply.” (Citations omitted.) State

v. McDaniel, 2d Dist. Montgomery No. 24423, 2011-Ohio-6326, ¶ 24. Moreover,

courts have “generally held that a 911 call made by a domestic assault victim is not

testimonial in nature and that, where the excited utterance exception to the hearsay

rule applies, the admission of such a statement does not violate the Sixth

Amendment right to confrontation of witnesses.” (Citations omitted.) State v.

Norris, 2d Dist. Montgomery No. 26147, 2015-Ohio-624 at ¶ 13. Accord State v.

Kerr, 2d Dist. Montgomery No. 26686, 2016-Ohio-965, ¶ 22.

              The court in State v. Stahl, 111 Ohio St.3d 186, 2006-Ohio-5482, 855

N.E.2d 834, ¶ 23, the court recognized that “[i]n Davis, the court held that a 911

telephone call made to seek protection from immediate danger did not constitute a
testimonial statement for Sixth Amendment purposes.” The Stahl court further

explained as follows:

      [The Davis court] reasoned that “the nature of what was asked and
      answered [during the 911 call] * * * , again viewed objectively, was such
      that the elicited statements were necessary to be able to resolve the
      present emergency, rather than simply to learn (as in Crawford) what
      had happened in the past.” (Emphasis sic.) Id. at [547 U.S. 814], 126
      S.Ct. at 2276, 165 L.Ed.2d 224. Moreover, the call “was plainly a call
      for help against bona fide physical threat” and involved “frantic
      answers” given “in an environment that was not tranquil, or even (as
      far as any reasonable 911 operator could make out) safe.” Id. at [547
      U.S. 814], 126 S.Ct. at 2276, 2277, 165 L.Ed.2d 224.

               Finally, as to the controlling caselaw, we note that Evid.R. 803 sets

forth certain exceptions to the rule against hearsay, including the “excited utterance”

exception. Evid.R. 803(2). In order for a statement to be admissible as an excited

utterance, four prerequisites must be satisfied: (a) the occurrence of an event

startling enough to produce a nervous excitement in the declarant that stills his

reflexive faculties so that his declarations are spontaneous and the unreflective and

sincere expressions of his impressions and beliefs; (b) a statement made while still

under the stress of excitement caused by the event; (c) a statement related to the

startling event; and (d) the declarant had an opportunity to personally observe the

matters in his declaration. State v. Taylor, 66 Ohio St.3d 295, 300-301, 612 N.E.2d

316 (1993); State v. Jones, 135 Ohio St.3d 10, 2012-Ohio-5677, 984 N.E.2d

948, ¶ 166.

               Beginning with determining whether the statement was testimonial

or nontestimonial, the record clearly establishes that A.B.’s statements during the
911 telephone call were made in order to obtain protection from immediate danger.

They were made in an effort to resolve an immediate physical threat and were not

made under circumstances that would lead an objective witness reasonably to

believe that the statement would be available for use at a later trial. The statements

are not testimonial for purposes of the Confrontation Clause analysis.

               As to whether A.B.’s declarations constitute excited utterances,

Renode insists that the declaration was not contemporaneous.           However, the

passage of time between the statement and the event is relevant but not dispositive

of the question. Taylor at 301. Rather, “‘[e]ach case must be decided on its own

circumstances, since it is patently futile to attempt to formulate an inelastic rule

delimiting the time limits within which an oral utterance must be made in order that

it be termed a spontaneous exclamation.’” Id., quoting State v. Duncan, 53 Ohio

St.2d 215, 219-220, 373 N.E.2d 1234 (1978).

               In addition, as to Renode’s claim that the declaration was the product

of reflective thought,

      Time is not necessarily the controlling factor in determining whether a
      statement qualifies as an excited utterance. The controlling factor is
      whether the declaration was made under such circumstances as would
      reasonably show that it resulted from impulse rather than reason and
      reflection. State v. Smith (1986), 34 Ohio App.3d 180, 190, 517 N.E.2d
      933, 944. “Spontaneity and the lack of an opportunity to engage in
      reflective thought are the essential criteria in determining whether this
      exception to the hearsay rule is applicable in a given cause.” State v.
      Moorman (1982), 7 Ohio App.3d 251, 252, 7 OBR 330, 332, 455 N.E.2d
      495, 497.

Id. at 598.
               We conclude that the declaration identifying Renode was made

within minutes and was immediately reported to the 911 dispatcher. At this time,

according to Simones and A.F., A.B. was scared, breathing hard, and on “an

adrenaline rush.” From the record, the drive-by shooting dominated the events of

the home and there were no intervening circumstances that could have influenced

the declaration. The record does not support the claim that the declaration was the

product of reflective thought and was not a spontaneous declaration.

               Finally, as to whether A.B. was properly positioned to identify the

assailant, the record reveals that A.B. and A.F. exited the house as the shooting

began and were directly in front of the home.

               From all of the foregoing, we conclude that the trial court did not

abuse its discretion in determining that A.B.’s declaration was admissible as an

excited utterance.

               As to Renode’s additional argument regarding the trial court’s rulings

in Sanders’s trial, this court, in Sanders, stated as follows:

      Sanders asks us to independently weigh the evidence and conclude that
      testimony by [Simones] was completely fabricated because she
      testified, in seeming contradiction to [A.B.’s testimony], that the [A.B.]
      claimed to have seen Sanders and Renode in the car, with a gun in
      Renode’s hand, claiming that he would “come back and kill you and
      your family, your mother, as well as [the child’s] * * * family.”

      Although [A.B.] testified and denied hearing any voices coming from
      the car, that contradiction did not call the verdict into question. A.B.
      plainly identified both Sanders and Renode, an identification that was
      credible because of his familiarity with them and interaction with them
      on the night [J.D.] died. This familiarity mitigated concerns about any
      inconsistencies in portions of the witnesses’ testimony.
Id., 2018-Ohio-4603 at ¶ 19-20. Moreover, the court in Sanders dealt only with this

contradiction between Simones’s testimony and A.B.’s testimony during Sanders’s

trial; it did not rule on the issue of the admissibility of A.B.’s excited utterance.

               This assigned error is without merit.

                                         Mistrial

               In the second assigned error, Renode argues that the trial court erred

in denying his motion for a mistrial after Simones’s testimony because, he claims,

she committed perjury in identifying Renode as the assailant in the drive-by

shooting. He complains that due to her position inside the house she could not see

the assailant, and she testified during Sanders’s trial that she did not see the shooter.

               The granting or denial of a motion for mistrial rests within the sound

discretion of the trial court. State v. Treesh, 90 Ohio St.3d 460, 480, 2001-Ohio-4,

739 N.E.2d 749; State v. Sage, 31 Ohio St.3d 173, 182, 510 N.E.2d 343 (1987). A

reviewing court will not disturb the exercise of that discretion absent a showing that

the accused has suffered material prejudice. Id.

               A prosecuting duty of assuring that a criminal defendant receives a

fair trial includes an obligation to (1) refrain from knowingly using perjured

testimony, (2) disclose evidence favorable to the accused, and (3) correct testimony

he knows to be false. State v. Iacona, 93 Ohio St.3d 83, 97, 2001-Ohio-1292, 752

N.E.2d 937, citing State v. Staten, 14 Ohio App.3d 78, 83, 470 N.E.2d 249 (2d

Dist.1984). The defendant has the burden to “show that (1) the statement was
actually false; (2) the statement was material; and (3) the prosecution knew it was

false.” Id. at 97; State v. Smith, 1st Dist. Hamilton No. C-170335, 2018-Ohio-4615,

¶ 22. However, the Smith court observed:

      “Mere inconsistencies in testimony do not establish the knowing use of
      false testimony by the prosecutor.” State v. Buck, 2017-Ohio-8242, 100
      N.E.3d 118, ¶ 76 (1st Dist.), quoting State v. Widmer, 12th Dist. Warren
      No. CA2012-02-008, 2013-Ohio-62, ¶ 41. Additionally, the fact “that a
      witness contradicts [herself] or changes [her] story also does not
      establish perjury.” Id.

Id. at ¶ 24.

               In this matter, to be clear, the focus of Renode’s motion for a mistrial

was the introduction of A.B.’s excited utterance. (Tr. 755-759). The defense

primarily challenged A.B.’s demeanor and reflection on the incident, and it

challenged Simones insofar as her location when she heard A.B.’s statement. Thus,

Renode argued that Simones did not reliably convey the excited utterance offered

by the state. In evaluating this claim, we must acknowledge that A.B. did testify

during Sanders’s trial and “plainly identified both Sanders and Renode, an

identification that was credible because of his familiarity with them and interaction

with them on the night [J.D.] died.” Sanders, 2018-Ohio-4603 at ¶ 20. Moreover,

while Simones may have been unclear or confused as to her precise location when

she heard A.B.’s remarks, there is overwhelming evidence in this record that A.B.

was under an “adrenaline rush,” scared, and upset. Immediately after the shooting,

and within minutes of the shooting, Renode was named as a suspect.                 We

additionally note that during Sanders’s trial, the defense claimed that Simones’s
testimony was “completely fabricated because she testified, in seeming

contradiction to [A.B.], that claimed to have seen Sanders and Renode in the car,

with a gun in Renode’s hand, claiming that he would ‘come back and kill you and

your family, your mother, as well as [A.B.’s] * * * family.’” Id. at ¶ 19. This court

concluded that this inconsistency did not taint the verdict. Id. at ¶ 20.

               As to the issue of the veracity of Simones’s own observations, we note

that she was cross-examined about her inability to identify Renode as the assailant

in Sander’s trial, and questioned as follows:

      Q. [You were asked in Sanders’s trial,] [“]Did you notice anything
      about the car? Windows up? Windows down?[”]

      A. [“]The back windows were down.[”] [“]Did you see in?[”] Your
      answer: “No.”

      Q. [“]Why not?[”]

      A. [“]When I hit the corner of the house, all I seen was the back windows. It
      was dark outside.” Do you recall that testimony now?

      A. Yeah, I remember talking to that detective.

      Q. So, what’s the truth, ma’am? Then or now, which one do you want
      the jury to believe? Which one?

      A. But I’m being honest when I stepped outside, when that car was
      pulling off as we [were] coming out the door, my driveway, I glanced at
      his face and I heard her say go.

      Q. Okay. Ma’am, you were asked directly by [the prosecuting attorney],
      did you see in the windows, and your answer was no. Would you like
      to take a look at the transcript page?

      A. “No.”
Q. Would you like to take a look at the entire transcript and let this jury
know whether or not you said to that previous jury that you saw a
glimpse of Jacque Renode? Would you like to look at that entire
transcript?

A. No.

Q. If I tell you that it’s not in that transcript, that you never testified to
that, will you dispute that?

A. I mean, I don’t understand.

Q. Well, did you say it or not in the previous trial that you saw Jacque
Renode?

A. I believe I did.

         After that, the prosecuting attorney questioned Simones as follows:

Q. That original line of questioning took place about ten months after
the fact, is that correct?

A. Correct.

Q. At this point we’re close to three years away from the event, isn’t
that right?

A. Most definitely.

Q. I just want to ask you if there were answers you gave then that are
different from the answers you’ve given now, why is that?

A. My brain ain’t exactly on point. I don’t remember.

Q. You don’t remember what, testifying?

A. I don’t remember testifying. I don’t remember half of the things I’ve
talked to you guys about.

Q. Why?

A. It’s been so long and then me dealing with my own son’s [A.B.]
murder.
              From the foregoing, we cannot say that the inconsistency establishes

perjury. Moreover, Simones was thoroughly cross-examined about the issue, so it

was for the jury to resolve the inconsistency. We additionally note that compelling

evidence supports the conviction, including the heavily blood stained pants with the

DNA evidence that was linked to Renode, and the nature of the blood evidence,

including blood spatter that is associated with the administration of a forcible

impact.   Renode also attempted to obtain lighter fluid immediately after the

stabbing, fled the scene before police arrived, and continued to evade capture

months later in Indianapolis.

              We find no abuse of discretion. This assigned error is without merit.

                              Sufficiency of the Evidence

              In the third assigned error, Renode argues that his convictions are not

supported by sufficient evidence. He asserts that there is no evidence linking him to

the knife recovered from the scene, and that although he was linked to the pants

recovered from the house, there is legally insufficient evidence that he was the

assailant. He also maintains that legally insufficient evidence established that he

was the assailant in the drive-by shooting.

              A sufficiency challenge requires a court to determine whether the

state has met its burden of production at trial and to consider not the credibility of

the evidence but whether, if credible, the evidence presented would support a

conviction. State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997).
The relevant inquiry is whether, after viewing the evidence in a light most favorable

to the prosecution, any rational trier of fact could have found the essential elements

of the crime proven beyond a reasonable doubt. State v. Jenks, 61 Ohio St.3d 259,

574 N.E.2d 492 (1991), paragraph two of the syllabus, following Jackson v. Virginia,

443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). The state may use direct

evidence, circumstantial evidence, or both, in order to establish the elements of a

crime. See State v. Durr, 58 Ohio St.3d 86, 568 N.E.2d 674 (1991). Circumstantial

evidence is “proof of facts or circumstances by direct evidence from which the trier

of fact may reasonably infer other related or connected facts that naturally or

logically follow.” State v. Seals, 8th Dist. Cuyahoga No. 101081, 2015-Ohio-517,

¶ 32.

                Further, as this court noted in Sanders,

        the jury could rationally find that Sanders fled the jurisdiction with
        Renode, an act that showed a consciousness of guilt. State v. Eaton, 19
        Ohio St.2d 145, 249 N.E.2d 897 (1969), paragraph six of the syllabus
        (“Flight from justice * * * may be indicative of a consciousness of
        guilt.”). Testimony showed that warrants were issued for the arrest of
        Sanders and Renode just days after the shooting. It is unclear when the
        two left Ohio, but Renode was forcibly apprehended six months later in
        Indiana.

2018-Ohio-4603 at ¶ 10.

                The state’s evidence indicated that a few days after Davis permitted

Renode and Sanders to move in with her and her sons, she made them leave due to

their ongoing arguments with J.D. However, they returned on November 27, 2016,

Renode and Sanders began beating on the door, and Renode threatened that if she
did not let him in, he was “coming back [to] kill all you guys.” Renode and Sanders

fled before police arrived but returned again a few days later. At that point, Davis

agreed to let them stay until the following Monday. On December 3, 2016, Sanders

and Renode were home with the children, and Renode improvised a song, singing

that he was “going to body this n----.”

              J.D. became intoxicated, and when Davis returned, she was upset

with Renode, Sanders, and J.D., and that she sent J.D. to his room where he

remained, lying on the floor of his room, for the rest of the night. Davis also

permitted Renode and Sanders to sleep in a bed in J.D.’s room. A few hours later,

Sellers saw Renode coming downstairs, and Renode joined him in walking to the

nearby store. It is undisputed that Renode fled the store with lighter fluid, before

being stopped by Sellers. While Sellers and Renode were gone, Davis noticed that

the door to J.D.’s room was propped in front of the doorway. She went inside to

investigate and saw J.D. motionless in the blood-stained room. He had been both

strangled by force and stabbed, and paramedics determined that he was dead on

arrival. Renode subsequently ran into the house, then returned to the steps, and

abruptly said, “I gotta get the f--- outta here,” before fleeing the scene. Pants with

Renode’s DNA were later recovered from the home. The pants had multiple blood

stains, including spatter stains indicative of an impact of force into blood that gets

projected into the area of impact. The pants also had drip stains, saturation stains,

and blood transfer stains.
              In the days following J.D.’s death, Davis, Sellers, and Davis’s other

child were still staying with Simones. As A.B. and A.F. walked outside, a parked car

backed up and pulled forward as an occupant fired shots toward the house, striking

a car parked in the driveway. Simones testified that as she looked out, she got a

“glimpse” of Renode and heard Sanders shout, “Go, go!” Simones also testified that

A.B. excitedly declared that Renode was the assailant. Simones called the police and

within a few minutes, told police that the shooter was J.D.’s assailant. Renode was

eventually captured by SWAT officers in Indianapolis.

              From the foregoing, we conclude that after viewing the evidence in a

light most favorable to the prosecution, any rational trier of fact could have found

the essential elements of murder, felonious assault, aggravated menacing, and

intimidation of a crime witness. The crimes were proven beyond a reasonable doubt.

The record contains sufficient evidence to support Renode’s convictions.

              This assigned error lacks merit.

                       Manifest Weight of the Evidence

               In the fourth assigned error, Renode argues that his convictions are

against the manifest weight of the evidence.       He asserts that it is extremely

suspicious that Sellers located the bloody pants inside the house after the police had

already searched it and that Simones was not credible when she stated that she saw

a “glimpse” of Renode during the drive-by shooting, and that A.B. excitedly

identified Renode as the shooter.
               “[W]eight of the evidence involves the inclination of the greater

amount of credible evidence.” Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541

(1997). Weight of the evidence concerns “the evidence’s effect of inducing belief.”

State v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202, 865 N.E.2d 1264, ¶ 25, citing

Thompkins at 386-387. The reviewing court must consider all the evidence in the

record, the reasonable inferences, and the credibility of the witnesses to determine

“‘whether in resolving conflicts in the evidence, the jury clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed

and a new trial ordered.’” Thompkins at 387, quoting State v. Martin, 20 Ohio

App.3d 172, 485 N.E.2d 717 (1st Dist.1983).

                Furthermore, “the weight to be given the evidence and the credibility

of the witnesses are primarily for the trier of the facts.” State v. DeHass, 10 Ohio

St.2d 230, 227 N.E.2d 212 (1967), paragraph one of the syllabus. When examining

witness credibility, “the choice between credible witnesses and their conflicting

testimony rests solely with the finder of fact and an appellate court may not

substitute its own judgment for that of the finder of fact.” State v. Awan, 22 Ohio

St.3d 120, 123, 489 N.E.2d 277 (1986). The factfinder “is free to believe all, some,

or none of the testimony of each witness appearing before it.” State v. Ellis, 8th Dist.

Cuyahoga No. 98538, 2013-Ohio-1184, ¶ 18.

               Upon review, we cannot say that the jury lost its way and created a

manifest miscarriage of justice by convicting Renode of the offenses. Although

Sellers found the bloody pants after the police had searched the house, it is
undisputed that the police did not search the room where the pants were found

because this room was filled with dirty clothing and the uninflated mattress, and

appeared to have no connection to the bloody crime scene. Moreover, DNA evidence

linked Renode to the pants. Neither Sellers’s nor A.B.’s DNA was found on the pants.

Additionally, it is undisputed that Renode had made prior threats against the family,

sang about “body[ing] a n----,” and fled from the scene to Indianapolis. As to the

drive-by shooting, evidence indicated that Renode was the shooter and that Sanders

shouted, “Go, go!” The convictions are not against the manifest weight of the

evidence.

               This assigned error is without merit.

               Judgment is affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.          The defendant’s

conviction having been affirmed, any bail pending is terminated. Case remanded to

the trial court for execution of sentence.
        A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.




PATRICIA ANN BLACKMON, PRESIDING JUDGE

MICHELLE J. SHEEHAN, J., CONCURS;
FRANK D. CELEBREZZE, JR., J., CONCURS
WITH SEPARATE OPINION ATTACHED


FRANK D. CELEBREZZE, JR., J., CONCURRING:

                I concur with the majority’s opinion and resolution of this matter. I

respectfully write separately, however, to express my disgust and horror at the facts

of this case. In this jurist’s twenty years of experience as an appellate judge, eight

years as a common pleas felony judge, and seven years as a civil trial attorney, I have

never seen a case as heinous as this brutal murder of a young boy in his mother’s

home.

                The state noted at the sentencing hearing that appellant has never

accepted any responsibility for his actions, nor has he ever expressed remorse. I

agree wholeheartedly with the trial court’s characterization of this case as a

reprehensible act of violence and the “senseless, horrible, and violent” murder of a

child who was presumably sleeping in his bed who had no issue with appellant.

                Sadly, appellant’s vile conduct and utter disregard for life did not end

there. Following the murder, appellant and his girlfriend attempted to intimidate

and potentially harm A.B. and A.F. by shooting at them as they stood in a driveway.
A.B. and A.F. were friends with J.D., and A.B. was present in the house the night of

the murder. Thankfully appellant and his girlfriend were unsuccessful, and neither

teenager was injured in the shooting. Later, though, as if the individuals involved in

this matter had not suffered enough, A.B. was subsequently murdered in another

shooting, which, at the time of appellant’s trial, remained unsolved.

              The lengthy prison sentence imposed by the trial court, life

imprisonment with parole eligibility after 21 years, was undoubtedly warranted and

supported by the record in this case. I hope the families of the victims may find

closure.